Citation Nr: 1112534	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-24 815 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for numbness of the right leg secondary to lumbar intervertebral disc syndrome.

2.  Entitlement to service connection for numbness of the left leg secondary to lumbar intervertebral disc syndrome.

3.  Entitlement to service connection for numbness of the left arm secondary to hypertrophic arthritis, C4, C6, and spina bifida occulta, C6, with mild right arm paresthesias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from March 1955 to May 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that, although the Veteran requested a local hearing on a July 2007 appeal process election form, he specifically withdrew his request on an August 2007 VA Form 21-4138, signed by him.  

The issues involving the lower extremities are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A neurologic disability of the left upper extremity is not related to service.

2.  A neurologic disability of the left upper extremity is not related to the service-connected cervical spine disability.  



CONCLUSIONS OF LAW

1.  A neurologic disability of the left upper extremity was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A neurologic disability of the left upper extremity is not proximately due to or the result of the Veteran's service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in the April 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded a VA examination, which included a nexus opinion.  The examination was adequate to address the matter herein decided, because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnosis and opinion was consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

II.  Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed upper extremity disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Veteran does not contend that a neurological disability of the left upper extremity is directly related to disease or injury in service.  He contends that such disability is proximately due to or the result of his service-connected cervical spine disability.  Nevertheless, as the RO adjudicated a service connection claim under 38 C.F.R. §§ 3.303, the Board will address this matter.  

Service treatment records reflect no complaints of, or treatment for, numbness of the left upper extremity.  In January 1974, an EMG was conducted regarding the right upper extremity only, and that was normal.  At the time of service discharge, the clinical evaluation of the Veteran's neurologic system and upper extremities were normal.  Interval examinations were also pertinently normal.  At separation, the Veteran denied a history of neuritis.  

Thus, the evidence pertinent to service does not reflect onset of a neurologic disability of the left upper extremity at that time.  

After service, the Veteran filed his original compensation claim in July 1976.  However, at that time, he mentioned only a right knee disability, a back disability, and numbness of the right arm.  A VA examination conducted in August 1976 contained findings pertinent to the right knee and right arm.  

In October 1979, the Veteran filed a reopened claim, but did not mention a neurologic disorder involving the left upper extremity.  A VA examination in December 1979 contained no pertinent findings.  

A reopened claim in April 2001 pertained to the back and knees, but did not mention a neurologic disorder involving the left upper extremity.  A VA examination in June 2001 found only right arm radicular pain.  A private evaluation in May 2001 found only right upper extremity neuropathy.  Significantly, the Veteran denied symptoms on the left upper extremity at that time.  An August 2001 claim pertained only to the right knee and cervical and lumbar spine.  

The first reference to a left upper extremity neurological disability came with the January 2006 claim, some 30 years after discharge.  Thus, the evidence does not reflect continuity of symptomatology after service.  Moreover, when examined in August 2006, the Veteran reported onset of left upper extremity symptoms only about a year prior.  Thus, the Veteran does not contend there was continuity of symptomatology regarding the left upper extremity.  

Indeed, the Veteran does not assert that he experienced the symptomatology now claimed while in service, or during the majority of the period after service.  His specific contention is that the claimed disability is secondary to (or proximately due to or the result of) his service-connected cervical spine disability.  As such, the Board concludes that service connection under provisions of 38 C.F.R. § 3.303 is neither sought nor warranted.  The Board's attention thus turns to entitlement under 38 C.F.R. § 3.310.  

The Veteran was afforded a VA examination in August 2006.  The report of VA peripheral nerves examination reveals complaint of numbness and tingling in the fingertips of his left hand and in the groove of the palm of the left hand between the thumb and the first finger.  There was no change in the appearance of the arms, nor any other functional disuse.  On examination, he was unable to raise his arms above his shoulders or abduct them more than 60 degrees.  There was no weakness or atrophy.  There was no swelling of the joints. Motor examination was impaired due to pain, but at least 4 out of 5.  The reflexes were 1+ and symmetric in the biceps and brachioradialis.  They were 1+ in the right triceps, but 2+ in the left triceps.  Finger flexes were 2+.  Sensory examination revealed inconsistent decrease in pain sensation in both arms and varying areas.  Light touch was intact, vibratory sense was intact, and there was intermittent difficulty with position sense on the left compared to the right in the arm.  The examiner found that it was not possible to relate left arm numbness to a cervical spine condition, and that it is not likely that the Veteran's left arm numbness is due to his cervical spine condition.  

The Board has also considered the Veteran's statements regarding nexus.  A Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

While the Veteran is competent to report symptoms as they come to him through his senses, establishing the etiology of a peripheral neurologic disorder is not a matter capable of lay observation, but requires some medical knowledge.  Moreover, in this case, the opinion of the August 2006 examiner is more consistent with the lack of complaints regarding the left upper extremity for so many years after service, and the Veteran's specific assertion in May 2001 that he had no left upper extremity symptoms at that time, and his assertion in August 2006 that he experienced onset of left upper extremity symptoms only about a year prior.  As the August 2006 opinion is more consistent with the other evidence, the Board accords it greater probative weight than the Veteran's opinion regarding nexus.  As there is no nexus between any current left upper extremity neurological impairment and service, or any service-connected disability, service connection is not in order.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for numbness of the left arm secondary to hypertrophic arthritis, C4, C6, and spina bifida occulta, C6, with mild right arm paresthesias is denied.


REMAND

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

While the April 2006 VA examiner noted the Veteran's complaint of radiation pain into both legs, which was always present, and felt like a "sitting, general deep ache" of intensity 9 out of 10, the examiner reached no conclusion as to whether this represented actual radicular symptomatology, or an objective neurologic abnormality associated with the low back disability.  The Veteran is competent to describe his symptoms, although he may not be competent to relate them to specific pathology.  The examiner made several neurological findings, but did not state whether there was or was not any lower extremity neurological impairment, or whether such symptomatology was related to or associated with the service-connected lumbar spine disorder. 

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the claimant sustained an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83. 

As the Veteran has a service-connected low back disability, and as there is competent evidence of lower extremity symptomatology that may be associated with that disability, an opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination.  The examiner should provide an opinion regarding the nature and etiology of any lower extremity neurological impairment.  The claims folder must be made available to, and be reviewed by the examiner.  All indicated studies should be performed.  

The examiner should specifically address the neurological involvement, if any, and whether the Veteran's complaints regarding lower extremity numbness represent lumbar radiculopathy or objective neurologic abnormality that is associated with the service-connected low back disability.  If so, the examiner should describe (consistent with the rating schedule) whether such neurological impairment represents incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy, or whether it is consistent with complete paralysis such that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  

In light of the prior comments by examiners, if it is determined that there is a nonorganic component to the Veteran's symptoms, that fact should be clearly stated in the report.  

2.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


